Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

       IDS submitted by the applicant on 2/28/22 is considered/acknowledged by the examiner.  

				Reason for Allowance
Claims 1-2, 5-12 and 14-15 are allowed for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Pat. No. US 20140104665 A1.
Claim 1 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein said collimating optics of said at least three adjacent optical arrangements have parallel central axes, the projector configuration further comprising a plurality of beam deflecting optical elements deployed to deflect said output image from a plurality of said adjacent optical arrangements to that said central ray directions converge
in combination with the rest of the limitations of the base claim.  
Claim 8 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious a baffle arrangement formed with a plurality of opaque baffles, said baffle arrangement being interposed between said first lens array and said second lens array so as to reduce cross-talk between said collimating optics of said at least three adjacent optical arrangements in combination with the rest of the limitations of the base claim.  
Claim 12 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious a light-guide optical element having two major parallel surfaces, wherein said at least three adjacent optical arrangements are optically couple to said light-guide optical element so as to introduce said output images into said light-guide optical element so as to propagate within said light-guide optical element by internal reflection at said major parallel surfaces to a coupling-out region where at least part of said illumination is coupled out towards the eye of the user, and wherein said length L of said effective optical aperture extends parallel to said major parallel surfaces  in combination with the rest of the limitations of the base claim.  

Claims 2, 5-7, 9-11 and 14-15 are allowed by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 570-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KAVEH C KIANNI/Primary Examiner, Art Unit 2883